339 F.2d 887
Mary Frances HENRY, Plaintiff-Appellant,v.GENERAL MOTORS CORPORATION, Defendant-Appellee.
No. 229, Docket 29159.
United States Court of Appeals Second Circuit.
Argued Dec. 11, 1964.Decided Dec. 11, 1964.

John F. Henry, Mattydale, N.Y., for plaintiff-appellant.
Costello, Cooney & Fearon, Syracuse, N.Y.  (Charles E. Cooney, Jr., Syracuse, N.Y., Edward J. McGratty, Jr., Detroit, Mich.), for defendant-appellee.
Before WATERMAN, MOORE and KAUFMAN, Circuit Judges.
PER CURIAM.


1
The order below dismissing the complaint of plaintiff-appellant is affirmed on the opinion below of Judge Brennan, D.C., 236 F.Supp. 854.